Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the limitations recited in claim 14 are directed to intended use of the pile installation system.  Since claim 14 does not positively recite any additional structural limitations, claim 14 fails to further limit claim 1, from which claim 14 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 5, 6, 14, 15, 19, and 22 - 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandenbulcke et al. (US 2011/0170956).
Regarding claims 1, 14, and 15, Vandenbulcke discloses a pile installation system for an offshore foundation construction, including a main body (see reference character 9 in Fig. 1), a movable part (lifting crane 18) and a first means for attaching (unlabeled horizontal structural member extending between structural framework to which reference character “9” refers and cylindrical guiding body 23d; see Fig. 1) the main body to a frame of reference comprising a template (1), a second means for attaching (casing 41) the movable part to a pile (40) to be installed, and in that the movable part may be moved, with respect to the main body, in translation about the direction of an insertion axis, wherein the first means for attaching includes a rod (unlabeled horizontal structural member extending between structural framework to which reference character “9” refers and cylindrical guiding body 23d; see Fig. 1) attached to a central sleeve (23d) of an adapter (cylindrical guide member 2d) of the offshore foundation construction (51) (Figs. 1 - 9; paragraphs 0009 and 0033 - 0041). 
Regarding claim 2, Vandenbulcke further discloses the movable part (18) may be moved, with respect to the main body (9), in rotation about said insertion axis (Figs. 5 - 9). Examiner takes the position that the unlabeled line associated with the crane (18), to which casing 41 is attached, is capable of being moved in rotation about the insertion axis, thereby reading on the claim limitation.
Regarding claim 3, Vandenbulcke further discloses the main body (9) includes a first elongated sleeve (cylindrical guide member 2a) extending along the insertion axis (Fig. 1; paragraph 0033).
Regarding claim 5, Vandenbulcke further discloses the first elongated sleeve (2a) includes a distal end portion (the portion of cylindrical guide member 2a adjacent the top of cylindrical guiding body 23a), the distal end portion being frustoconical and having a first circular axial end (end adjacent the upper end of 23a) adjacent to the main body and a second circular axial end (top end of the frustoconical end portion, the top end being located farther from the main body 9 than the end adjacent the upper end of 23a; see Fig. 1) opposite to the main body, the second circular axial end having a larger diameter than a diameter of the first circular axial end (Fig. 1).
Regarding claim 6, Vandenbulcke further discloses the main body (9) includes a second elongated sleeve (2c) including a lifting device (winch 15) (Fig. 7).
Regarding claim 19, Vandenbulcke discloses a method of installing a pile (40) of an offshore foundation construction, including attaching the main body (1) of a pile installation system as set forth in claim 1 to the template (1), providing the pile installation system with the pile (40) to be installed, attaching the movable part (18) of the pile installation system to the pile (40) to be installed (attached via casing 41), and moving the movable part (18), with respect to the main body (1), in translation about the direction of an insertion axis (Figs. 1 - 9; paragraphs 0009 and 0033 - 0041).
Regarding claim 22, Vandenbulcke further discloses using the template (1) during installation of the pile (40) (Figs. 1 - 9; abstract; paragraphs 0033 - 0041).
Regarding claims 23 and 24, Vandenbulcke further discloses the template (1) is used prior to installing the offshore foundation construction (windmill 51) (Figs. 1 - 10; paragraph 0044). Examiner has interpreted claim 23 as the template is used either 1) prior to installing the offshore foundation construction or 2) prior to installing any part of the offshore foundation construction. Since Examiner has interpreted the method as disclosed by Vandenbulcke as disclosing the template is used prior to installing the offshore construction, claim 24 fails to further limit claim 23, from which claim 24 depends. Assuming arguendo that claim 23 requires both 1) and 2), Examiner refers to Figs. 9 and 10 of Vandenbulcke, which illustrates using the template before installing any part of the offshore foundation construction.
Regarding claim 25, Vandenbulcke further discloses the template (1) is used together with one or more adapters (2d) of the offshore foundation construction (51) (Figs. 9 and 10; paragraphs 0043 and 0044). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vandenbulcke et al. Vandenbulcke further discloses the length of the first elongated sleeve (23a) is within a range 5 m to 30 m (length is preferably at least 5 m, which includes 5 m to 30 m) (paragraph 0026). Assuming arguendo that Vandenbulcke fails to explicitly teach the length is within a range of 5 m to 30 m, the range of lengths as taught by Vandenbulcke overlaps the range of lengths as recited in the claim and since the range lacks criticality in the claims, it would have been considered obvious to one of ordinary skill in the art to modify the apparatus as disclosed by Vandenbulcke such that the length is within a range of 5 m to 30 m as a design consideration within the skill of the art. Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art. In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vandenbulcke et al. in view of Swingler et al. (US 8,998,540). Vandenbulcke discloses all of the claim limitations except a carrousel. Swingler teaches a carousel system to enable multiple piles to be carried by a vehicle and mounted and drilled through legs of a support structure (paragraph 0233). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the pile-carrying device comprising a carrousel as taught by Swingler for the pile-carrying storage rack as disclosed by Vandenbulcke (Fig. 6; paragraph 0040) as a design consideration based upon the space available to carry the piles. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vandenbulcke et al. in view of Meier (US 2,587,638). Vandenbulcke discloses all of the claim limitations except a transmission unit comprising a driving screw and a ring gear. Meier teaches a transmission unit comprising a driving screw (30) and a ring gear (34) (Fig. 4; col. 3, lines 36 - col. 4, line 19).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Vandenbulcke with the driving screw and ring gear as taught by Meier to provide a means for paying the cable out from the winch to lower the pneumatic hammer into contact with the pile.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vandenbulcke et al. in view of Hoaki (US 4,900,198).
Regarding claim 12, Vandenbulcke fails to disclose at least three radially movable chucks. Hoaki teaches at least three radially movable chucks (5a) (Fig. 4; col. 3, lines 22 - 24). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the second means for attaching as disclosed above with the at least three radially movable chucks as taught by Hoaki to firmly grasp the pile while the pile is being manipulated.
Regarding claim 13, Vandenbulcke fails to disclose at least one supplementary radially movable chuck. Hoaki teaches at least one supplementary radially movable chuck (5b) (Fig. 4; col. 3, lines 22 - 27 and lines 37 - 40). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the second means for attaching as disclosed above with the at least one supplementary radially movable chucks as taught by Hoaki to firmly grasp the pile while the pile is being manipulated.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vandenbulcke et al.
Regarding claim 20, Vandenbulcke discloses all of the claim limitations except moving the movable part with respect to the main body in rotation about said insertion axis. Vandenbulcke teaches using the movable part (18) and casing (41) to correctly align the pile (40) with the sleeve guide member (2a) (paragraphs 0040 and 0041). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed by Vandenbulcke with the step of moving the movable part with respect to the main body in rotation about said insertion axis to ensure proper alignment of the pile with the main body.
Regarding claim 21, Vandenbulcke further discloses the movable part (18) is moved, with respect to the main body (1) in translation about the insertion axis (paragraphs 0039 - 0041). Vandenbulcke fails to disclose the movable part is moved, with respect to the main body, simultaneously in translation and in rotation about the insertion axis. As discussed above, Vandenbulcke teaches using the movable part (18) and casing (41) to correctly align the pile (40) with the sleeve guide member (2a) (paragraphs 0040 and 0041). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed by Vandenbulcke with the step of moving the movable part with respect to the main body in rotation about said insertion axis to ensure proper alignment of the pile with the main body. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above such that translation and rotation occur simultaneously to reduce the amount of time required to accomplish the task of aligning the pile with respect to the main body.
Allowable Subject Matter
Claims 8 - 10, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 - 7, 11 - 15, and 19 - 25 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
5/13/2022